UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, Commission File Number 1-4773 AMERICAN BILTRITE INC. (Exact name of registrant as specified in its charter) Delaware 04-1701350 (State or Other Jurisdiction of (IRS Employer Identification No.) Incorporation or Organization) 57 River Street Wellesley Hills, MA02481-2097 (Address of Principal Executive Offices) (781) 237-6655 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Name of Exchange on Title of Each Class Which Registered Common Stock, $.01 Par Value American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESoNOx Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YESoNOx Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and(2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx The aggregate market value of the registrant's common stock held by non-affiliates as of June 29, 2007 was $13.5 million. The number of shares of the registrant's common stock, par value $.01 per share, outstanding as of March 14, 2008 was 3,441,551. Documents Incorporated by Reference– Portions of the proxy statement for the annual meeting of stockholders to be held on May 6, 2008, which will be filed by the registrant within 120 days after December 31, 2007, are incorporated by reference into Part III of this Annual Report on Form 10-K. Factors That
